Citation Nr: 0316572	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from May 1971 to October 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated December 6, 2001, the Board denied the 
veteran's claim on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's decision of December 6, 2001, and remanded the matter 
to the Board for further proceedings.  The joint motion by 
the parties before the Court stated that the remand orders of 
a Board decision in October 2000 were not fully complied with 
and that VA's duty to notify the appellant under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) had not been satisfied.  


REMAND

The veteran acknowledges that he had a heart disability when 
he entered active military service in May 1971.  He contends 
that his heart disability was aggravated (increased in 
severity beyond the normal progress of the disease) during 
active military service.  The veteran's service medical 
records reveal that he underwent a preservice physical 
examination in November 1970.  He was referred for a 
cardiopulmonary consultation due to a finding of Lown 
Phenomenon.  Because the abnormality appeared to be 
asymptomatic, it was not considered to be disqualifying, and 
he was accepted for active military service.  The questions 
before the Board are whether the pre-existing disorder was 
aggravated by the veteran's military service and whether he 
developed some other heart disorder, which did not pre-exist 
service, either while he was on active duty or within the one 
year presumptive period after his separation from service.

The veteran's service medical records include a report of a 
medical examination conducted at the time of his separation 
from military service, which reflected that his heart and 
vascular system were evaluated as normal at that time. The 
remainder of the veteran's service medical records are 
negative for any complaint, finding, or treatment of 
cardiovascular symptomatology.  

The veteran contends that additional cardiac disability, 
other than the veteran's Lown Phenomenon, developed during 
his military service or during the presumptive period.  He 
points to findings in September 1974 which reflected the 
presence of a moderately enlarged heart in the transverse 
diameter, as well as a systolic murmur.  At that time, an 
electrocardiogram (ECG) showed bradycardia. 

During a VA physical examination conducted in February 1976, 
a Grade II/IV ejection-type systolic murmur was heard over 
the entire precordium.  The murmur radiated to the carotid.  
The veteran's heart sounds were normal and the peripheral 
pulses were equal and strong throughout.  Some cardiomegaly 
with left ventricular contour was noted, but no other 
evidence of enlargement was seen.  More recently, the veteran 
has been diagnosed with hypertensive heart disease and sinus 
node dysfunction, both conditions found to be mild in nature.

The Board remand of October 2000 directed that the veteran be 
evaluated by a specialist in cardiology and that the examiner 
provided an opinion on the medical issues in this case, and 
this case will again be remanded for that purpose.

Under the circumstances, this case is remanded to the RO for 
the following:

The RO should arrange for the veteran to be examined by 
a specialist in cardiology. It is imperative that the 
examiner review a copy of this remand and the pertinent 
medical records in the claims file.  The examiner 
should determine whether the veteran currently has 
heart disease and, if so, the nature and extent of the 
disease. If heart disease is found, the examiner should 
offer an opinion on the following questions: whether it 
is more likely, less likely, or at least as likely as 
not (a 50 percent or more likelihood) that the 
enlargement of the veteran's heart muscle found on 
chest X-ray in September 1974 was a normal progression 
of the Lown phenomenon which preexisted his entrance 
onto active duty in May 1971; or whether it is more 
likely, less likely, or at least as likely as not (a 50 
percent or more likelihood) that the enlargement of the 
veteran's heart muscle found on chest X- ray in 
September 1974 was a manifestation of heart disease 
which was not present at service entrance in May 1971 
or at service separation in October 1973; whether it is 
more likely, less likely, or at least as likely as not 
(a 50 percent or more likelihood) that the heart 
abnormality which preexisted entrance upon active 
service in May 1971 was aggravated (increased in 
severity beyond normal progression) during service from 
May 1971 to October 1973; and whether it is more 
likely, less likely, or at least as likely as not (a 50 
percent or more likelihood) that heart disease was 
first manifested during the one-year presumptive period 
from October 1973 to October 1974.  The examiner should 
state a rationale for the opinions expressed.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case (SSOC) and an 
opportunity to respond thereto.  The SSOC should notify the 
veteran of the evidence which would be needed to substantiate 
his claim and whether VA or the claimant is expected to 
attempt to obtain and submit such evidence.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the 



matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




